United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-3788
                                   ___________

Maxine D. King,                        *
                                       *
            Appellant,                 *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
Michael Leavitt, Secretary, Department * District of Minnesota.
of Health and Human Services;          *
Healthpartners,                        *      [UNPUBLISHED]
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: October 14, 2005
                                Filed: December 16, 2005
                                 ___________

Before BYE, McMILLIAN, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

     This action for review of an administrative claim for Medicare benefits was
brought by Maxine King (King), who died in August 2003. King’s daughter, Peggy
Anderson (Anderson), has filed a motion to be substituted as the appellant. Anderson
argues this appeal from the district court’s1 adverse judgment is not moot. Following
careful review, we disagree.

       Anderson does not seek monetary relief or reimbursement, but rather seeks to
challenge (1) the finding that King was not entitled to coverage under the Medicare
Act for skilled nursing care during some period in the past, and (2) the
constitutionality of certain provisions of the Medicare Act. Both issues were mooted
by King’s death, and an exception to the mootness doctrine does not apply here. See
Iowa Prot. & Advocacy Servs. v. Tanager, Inc., 427 F.3d 541, 544 (8th Cir. 2005)
(“To come within [the capable of repetition, yet evading review] exception, . . . there
must be a reasonable expectation that the same complaining party will be subjected
to the same action again, and . . . the challenged action must be of a duration too short
to be fully litigated before becoming moot.”); Schutz v. Thorne, 415 F.3d 1128, 1138
(10th Cir. 2005) (quoting County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979))
(“Constitutional mootness exists ‘when the issues presented are no longer “live” or
the parties lack a legally congnizable interest in the outcome.’”). In addition,
Anderson lacks standing–in her own right or as her deceased mother’s representative–
to pursue this appeal on behalf of Medicare beneficiaries in general. See Lujan v.
Defenders of Wildlife, 504 U.S. 555, 560-61 (1992).

      Accordingly, the appeal is dismissed and the pending motion is denied.
                      ______________________________




      1
       The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin L.
Noel, United States Magistrate Judge for the District of Minnesota.

                                          -2-